Citation Nr: 0402384	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-11 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a chronic left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from May 1968 to August 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that determined 
that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic left shoulder disorder.  The veteran 
has been represented by the American Legion throughout this 
appeal.

The issue of service connection for a chronic left shoulder 
disorder is the subject of the REMAND portion of this 
decision below.  This appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans' Affairs (VA) will notify you if 
further action is required on your part.


FINDINGS OF FACT

1. In December 1982, the Board denied service connection for 
a chronic left shoulder disorder.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.

2. The additional documentation submitted since the December 
1982 Board decision is relevant and probative of the issue at 
hand.


CONCLUSION OF LAW

The December 1982 Board decision denying service connection 
for a chronic left shoulder disorder is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic left shoulder 
disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of whether new and material evidence 
has been received to reopen the veteran's claim of 
entitlement to service connection for a chronic left shoulder 
disorder, the Board observes that the VA has secured or 
attempted to secure all relevant VA and private medical 
records to the extent possible.  There remains no issue as to 
the substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003); Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  An 
adverse determination as to either question is appealable. 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 
(2003).  

I.  Prior Final Board Decision

In December 1982, the Board denied service connection for a 
chronic left shoulder disorder finding that the claimed 
disorder existed prior to service entrance and was not 
aggravated during active service.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

The evidence upon which the Board formulated its December 
1982 determination consisted of pre-service private clinical 
reports from R. H. Sherry, M.D., dated in October 1965 and 
June 1967; a May 1967 pre-induction physical examination; the 
veterans' service medical records; a report of VA examination 
in February 1976; a March 1981 written statement from H. 
Orlin, M.D.; several statements from acquaintances of the 
veteran written in 1981; and the veteran's testimony provided 
at a RO hearing in December 1981.  

Dr. Sherry's clinical reports show that the veteran was 
diagnosed with chronic subluxation of the left shoulder.  In 
the service entry physical examination, a physician noted the 
veteran's history of his left shoulder disorder.  The 
separation physical examination relates that the veteran 
exhibited instability of the left shoulder joint manifested 
by recurrent subluxation and/or dislocation; the veteran was 
released from service by virtue of void induction.  In his 
written statement, Dr. Orlin commented that continued 
repeating dislocations of his left shoulder, including the 
repeated episodes of dislocations in the Army, necessitated 
surgery.

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2003) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 1982 Board decision 
denying service connection for a chronic left shoulder 
disorder consists of a November 2001 VA clinical report; an 
undated written statement from H. F. Gordon, M.D., received 
in December 2001; and written statements from the veteran.  
Dr. Gordon opined that the veteran's pre-existing left 
shoulder condition had been aggravated during Army basic 
training.  The Court has noted that a second medical opinion 
that buttresses a previously submitted one is corroborative, 
not cumulative.  See Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  The Board finds that Dr. Gordon's written statement 
constitutes new and material evidence in that it is of such 
significance that it must be addressed in order to fairly 
decide the merits of the case.  Accordingly, the new evidence 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for a chronic left shoulder disorder.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic left shoulder disorder is 
granted.


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic left shoulder 
disorder is to be determined following a de novo review of 
the entire record.

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  

The Court has clarified that the VCAA notice provided to the 
claimant prior to the initial RO decision should convey (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
the claimant is to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini v. 
Principi, No. 01-944, slip. op. at 14 (U.S. Vet.App. Jan. 13, 
2004).  

The VCAA notices issued to the appellant are deficient.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
that empowered the Board to issue written notification of the 
VCAA to veterans.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The veteran has advanced on appeal that he has received VA 
and private treatment for his chronic left shoulder disorder.  
The written statement from Dr. Orlin and the undated written 
statement from Dr. Gordon convey that the veteran received 
ongoing treatment for his chronic left shoulder disorder.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA and 
private treatment records that could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

Dr. Gordon opined that his pre-existing disorder was 
aggravated by the strenuous activity required during Army 
basic training.  The physician, however, did not provide a 
medical explanation for his conclusion but merely enumerated 
the findings recorded in the separation physical examination.  
The Court has noted that a bare medical conclusion, without 
factual support, is not reliable.  See Miller v. West, 11 
Vet. App. 345, 348 (1998).  Therefore, the Board finds that a 
VA examination would be helpful in determining whether the 
pre-existing chronic left shoulder disorder increased in 
severity beyond its natural progression during active 
service.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004) 
are fully met.  

As noted above, the RO must convey (1) 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) the information and 
evidence that the VA will seek to 
provide; (3) the information and evidence 
that the claimant is expected to provide; 
and (4) notice that the claimant is to 
provide any evidence in his or her 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to the addresses of and 
approximate dates he received treatment 
from H. Orlin, M.D., and H. F. Gordon, 
M.D.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the listed 
physicians and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

3.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The examiner should advance an opinion 
regarding the etiology of a chronic left-
shoulder disorder found by addressing the 
following question: is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic left shoulder disorder increased 
in severity beyond its natural 
progression during active service.  Send 
the claims folder, including a copy of 
this REMAND, to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a chronic left shoulder 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a SSOC which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



